DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 7-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 1-21-2022 have been fully considered but they are not persuasive.            The rejection of claims 1-3 and 7-26 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 6-15 of U.S. Patent No. 11,233,237 for the reasons stated below and because no terminal disclaimer has been filed.
          The rejection of claims 1-3 and 7-26 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10-20 of U.S. Patent No. 11,201,319 for the reasons stated below and because no terminal disclaimer has been filed.

Election/Restrictions
Applicant’s election of a positive electrode active material comprising a lithium composite oxide having the Formula LixMeyOaQb where Me = Mn and does not further comprise another element; Q= F; x= 1.2; y= 0.8; a = 1.67 and b= 0.33 wherein the crystal structure that belongs to a space group of Fd-3m in the reply filed on 10-12-2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claim 7 has been examined.
Claim Rejections - 35 USC § 112
Claims 1-3 and 8-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a positive electrode active material comprising a lithium composite oxide having the Formula LixMeyOaQb where Me comprises at least Mn, does not reasonably provide enablement for any  lithium composite oxide having the Formula LixMeyOaQb that does not at least comprise Mn.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1-3 and 7-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 6-15 of U.S. Patent No. 11,233,237. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 11,233,237 claims in claims 1, 3 and 6-8, a positive electrode active material comprising a lithium composite oxide containing fluorine and oxygen having a ratio of 0.05 < I(18-20°)/I(43-46°) < 0.90, wherein the lithium composite oxide includes a crystal structure belonging to the space group Fd-3m and that the positive electrode active material comprises a lithium composite oxide having the Formula LixMeyOaQb where Me is at least one selected from the group consisting of Mn, Co,  Ni, Al, etc, and claims in claim 9 wherein Mn constitutes 50 more percent or more of Me.  U.S. Patent No. 11,233,237 claim 10 teaches claim 11; claim 11 teaches claims 12-14; claim 12 teaches claim 20; claim 13 teaches claim 21; and claims 14-15 teaches claims 22-23. 
            Since U.S. Patent No. 11,233,237 claims the same positive electrode then inherently the lithium composite oxide has a crystal structure that belongs to space group Fd-3m and the ratio I(111)/I(400) of a 1st integrated intensity I(111) of a 1st peak corresponding to a (111) plane to a 2nd integrated intensity I(400) of a 2nd peak < I/(111)/I(400) < 0.90 or 0.70 or 0.30 must also be obtained.	
          In addition, the presently claimed property of the lithium composite oxide having a crystal structure that belongs to space group Fd-3m and the ratio I(111)/I(400) of a 1st integrated intensity I(111) of a 1st peak corresponding to a (111) plane to a 2nd integrated intensity I(400) of a 2nd peak corresponding to a (400) plane in an XRD pattern of the lithium composite oxide satisfying 0.05 < I/(111)/I(400) < 0.90 or 0.70 or 0.30 would have obviously have been present once the U.S. Patent No. 11,233,237  product is provided.  In re Best, 195 USPQ 433 (CCPA 1977).
Claims 1-3 and 7-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10-20 of U.S. Patent No. 11,201,319. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 11,201,319 claims in claim 1, a positive electrode active material comprising a lithium composite oxide having a crystal structure belonging to the space group Fd-3m and having a ratio of 0.05 < I(111)/I(400) < 0.90 having a positive electrode active material comprising a lithium composite oxide having the Formula LixMeyOaQb where Me is at least one selected from the group consisting of Mn, Co, Ni. etc, and claims in claim 12 wherein the lithium oxide contains manganese and claims in claim 13 that the lithium composite oxide contains fluorine.  U.S. Patent No. 11,201,319 claims in claims 10-12, instant claims 2-3; claim 14 teaches claim 21; claims 15-16 teaches claims 22-23 and claim 17 teaches claim 15. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294. The examiner can normally be reached 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727